Citation Nr: 0308091	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  99-08 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from November 1973 to May 1974 
and from August 1975 to February 1977.  He also reportedly 
had additional service in the United States Army Reserves 
until 1988.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (the RO).  

The veteran's service connection claim was previously before 
the Board, and in a October 2000 remand, it was returned to 
the RO for additional development.  That development has been 
completed, and the claim is once again before the Board for 
appellate review.

Following the Board's remand, the RO most recently determined 
that no new and material evidence had been submitted to 
reopen the veteran's claim of entitlement to service 
connection for cervical spine disorder although the RO had 
previously considered the claim on the merits.  In a March 
2003 decision, the Board found that new and material evidence 
had been submitted to reopen the veteran's claim for service 
connection for a cervical spine disorder and reopened that 
claim.  However, the Board finds that there is no prejudice 
to the veteran by the Board proceeding to address the merits 
of this claim in this decision without further remand to the 
RO as the RO initially had conducted a merits review of that 
claim.  As will be discussed in detail below, VA has already 
met all obligations to the veteran under the Veterans Claims 
Assistance Act.  Moreover, the veteran has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and has done so.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  




FINDING OF FACT

The veteran is not shown to have a cervical spine disorder 
that is causally or etiologically related to active service 
or to service-connected lumbosacral strain.  


CONCLUSION OF LAW

The veteran's cervical spine disorder was not incurred in or 
aggravated by active service, nor is it proximately due to, 
or the result of, a service-connected disability.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim was filed in October 1996 and 
remains pending.  The provisions of the VCAA and the 
implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in April 1997 and June 1997 letters 
and rating decisions of the evidence needed to substantiate 
his claim, and he was provided an opportunity to submit such 
evidence.  Moreover, in a November 1998 statement of the case 
and a supplemental statement of the case issued in June 2002, 
the RO notified the veteran of regulations pertinent to 
service connection and secondary service connection claims, 
informed him of the reasons why his claim had been denied, 
and provided him additional opportunities to present evidence 
and argument in support of his claim.  

In a March 2003 letter, the veteran was informed of VA's duty 
to obtain evidence on his behalf.  Specific regulations 
pertaining to the VCAA were provided to the veteran.  The 
veteran was notified that VA would obtain all relevant 
service medical records, VA medical records, and reports of 
examinations or treatment at non-VA facilities authorized by 
VA.  In addition, VA would request other relevant records 
held by any Federal agency or department.  In turn, the 
veteran was informed of his duty to provide VA with enough 
information to identify and locate other existing records, 
i.e., names of persons, agencies, or companies that hold 
relevant medical records, addresses of these individuals, and 
the dates that such treatment was received. 

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his service connection 
claim.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran's service medical 
records have been received, as have VA outpatient treatment 
records and private medical reports.  In addition, the 
veteran was provided with a VA examinations in November 1997 
and April 2002.  The Board finds that all known and 
ascertainable medical records have been obtained and are 
associated with the claims file.  The veteran does not appear 
to contend otherwise. 

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  The Board 
finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  The 
Board will accordingly proceed to a review of the merits of 
the issue on appeal.

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; private medical 
reports; VA outpatient treatment records; and VA examination 
reports dated in November 1997 and April 2002.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The relevant evidence 
including that submitted by the veteran will be summarized 
where appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2002); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307 as 
amended by 67 Fed. Reg. 67792-67793 (Nov. 7, 2002), 3.309 
(2002).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) 
(2002).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a) (2002).  Additional 
disability resulting from the aggravation of a non service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  In order to establish service 
connection for a claimed secondary disorder, there must be 
medical evidence of a current disability; evidence of a 
service-connected disability; and medical evidence of a nexus 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); see also Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

The veteran is seeking entitlement to service connection for 
a cervical spine disorder on both direct and secondary bases.  
In essence, he contends that his cervical spine disorder 
resulted from either his in-service motor vehicle accident or 
his service-connected lumbosacral strain.  The Board has 
carefully reviewed the evidence of record and has determined 
that, for the reasons and bases to be explained below, the 
veteran's cervical spine disorder was not incurred in or 
aggravated by active service, nor is it proximately due to, 
or the result of, his service-connected lumbosacral strain.  
Therefore, service connection cannot be granted.  

As previously stated, in order for service connection to be 
granted on a direct basis, elements of a current disability, 
in-service disease or injury, and medical nexus must be met.  
See Hickson, supra.  In addition, in order to prevail on the 
issue of entitlement to secondary service connection, the 
following requirements must be met: evidence of a current 
disability; evidence of a service-connected disability; and 
medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin supra.

With respect to evidence of a current disability, the veteran 
was initially diagnosed with a cervical spine disorder in 
November 1988 when C.T.F., D.O., diagnosed cervical disc 
disease, left cervical brachial syndrome, and left cervical 
radiculopathy.  In addition, a July 1992 MRI report noted 
that the veteran had mild degenerative disc disease of the 
cervical spine.  Further, in January 1996, R.B.K., D.O., 
diagnosed the veteran with cervical disc herniation, cervical 
radiculitis, and cervical somatic dysfunction manifested by 
interscapular pain.  As such, there is sufficient evidence to 
show that the veteran currently has a cervical spine 
disorder.

With respect to evidence of an in-service disease or injury, 
the evidence has shown that the veteran was involved in a 
motor vehicle accident during active service in January 1976.  
At the time of the accident, he complained of upper back 
pain.  Tenderness was noted at T6 and the right back.  X-rays 
of the thoracic spine were reportedly negative for acute 
disease and the veteran was diagnosed with muscle strain.  
While there is evidence that the veteran was involved in a 
motor vehicle accident during active service in which he 
complained of "upper back pain," there is no evidence that 
he developed a cervical spine disorder as a result of that 
accident.  A February 1977 Report of Medical History 
contained no complaints, treatment, or diagnoses of any neck 
disorder or neck pain; the veteran did report "recurrent 
back pain."  Physical examination at that time revealed no 
pertinent cervical spine abnormalities.  A January 1982 
quadrennial medical history report and examination report are 
negative for pertinent complaints of, reports of treatment 
for, or a diagnosis of a neck or cervical spine disorder.  
The veteran specifically denied a history of recurrent back 
pain.  

In an August 1994 Board decision, service connection was 
established for lumbosacral strain resulting from the January 
1976 motor vehicle accident.

While the record has demonstrated that the veteran has a 
current cervical spine disorder and was involved in a motor 
vehicle accident during active service, there is no evidence 
that his current cervical spine disorder is etiologically 
related to the 1976 accident.  In addition, there is no 
evidence indicating that the veteran's cervical spine 
disorder is proximately due to, or the result of, his 
service-connected lumbosacral strain.  

Following his separation from service, the veteran was 
reportedly involved in three additional motor vehicle 
accidents, in 1984, 1995, and 1996 although the Board notes 
that in a June 1996 psychological report, the veteran 
indicated that he had been the driver or passenger in more 
than 20 motor vehicle accidents since 1976.  In March 1984, 
R.J.C., D.O, noted that the veteran had been in a motor 
vehicle accident and had complained of upper and lower back 
pain.  In May 1984, the veteran asserted that his back pain 
had begun 8 years prior in a separate motor vehicle accident.  
Testing showed that his neck range of motion was within 
normal limits.  A March 1986 cervical spine X-ray was also 
within normal limits.  In addition, an October 1987 X-ray 
showed no evidence of fracture, dislocation, or destructive 
osseous pathology.  January 1989 and February 1989 VA 
examination reports noted that the only abnormality seen was 
some diminution of sensation to pinprick in the dermatome of 
C8.  No abnormalities were seen upon X-ray.  As stated above, 
the veteran was initially diagnosed with a cervical spine 
disorder in November 1988.

O.C.B., D.O., treated the veteran on several occasions for 
chronic neck pain.  In January 1991, Dr. B. stated that the 
veteran's neck problems were related to trauma.  He later 
stated that the veteran had experienced four episodes of 
injury that were known to him, but that his neck problems 
seemed to have first occurred as a result of a motor vehicle 
accident during service.  However, in December 2000, he 
reported that while he had treated the veteran's neck and 
back problems for 18 years, he had been unable to determine 
their exact etiology or date of onset.  Finally, in a July 
2002 letter, Dr. B. stated that he had treated the veteran 
from 1980 to 1984, but that those medical records were 
destroyed in the flooding and structural collapse of his 
facility.  Dr. B. recalled that the veteran did complain of 
some neck pain in the early part of 1980.  

In a January 1996 treatment report, R.B.K., D.O., noted that 
the veteran had been injured in a bus accident in 1976 and 
complained of residual pain in his neck.  In September 1996, 
Dr. K. stated that the veteran had just informed him of a 
separate motor vehicle accident in October 1995.  Dr. K. 
asserted that it was "impossible to determine" what 
pathology was related to which accident.

In a January 1996 statement from C.T.F., D.O., it was noted 
that the veteran had injured his neck and back in 1976 and 
1983.  Dr. F. stated that the veteran had recovered from 
those accidents and was asymptomatic up until October 1995 
when he was involved in another motor vehicle accident and 
injured his neck.  The veteran reportedly felt that the 
October 1995 injury had caused increased pain in his neck.  
Dr. F. opined that since a review of the MRI scan showed a 
significant soft tissue component at the C5-6 level, he was 
fairly confident that although the veteran may have had 
chronic cervical spondylosis with an early myelopathy, the 
motor vehicle accident of October 1995 caused an acute 
cervical disc herniation at C5-6 which exacerbated the 
myelopathy.
 
A November 1997 VA examination report indicated that the 
veteran was injured in a 1996 Southeastern Pennsylvania 
Transportation Agency (SEPTA) bus accident in which he was 
reportedly thrown forward.  The veteran reported that he 
struck his head, lacerated the left side of his face, and was 
given a cervical collar.  He asserted that his SEPTA accident 
had not worsened his underlying symptoms.  Following an 
examination, the examiner diagnosed the veteran with cervical 
spine disease.  He opined that the veteran's current cervical 
spine disorder was not related to any lumbosacral strain 
problem.  

The April 2002 VA examiner, following a physical examination 
of the veteran's cervical spine and after a review of the 
claims file, opined that the veteran's cervical spine 
disorder was related to his 1996 SEPTA accident and totally 
unrelated to service.  The examiner also reported that the 
veteran's cervical disorder was not secondary to the his 
service-connected lumbosacral strain. 

The record contains no medical evidence that links the 
veteran's current cervical spine disorder to his service-
connected lumbosacral strain.  As such, service connection on 
a secondary basis necessarily fails.  

With respect to whether the veteran is entitled to service 
connection on a direct basis, the only evidence indicating 
that his cervical spine disorder was incurred during active 
service was a treatment report from Dr. B. indicating that 
the veteran's neck problems were related to "trauma," and 
that the problems "seemed" to have first occurred as a 
result of a motor vehicle accident during service.  However, 
in December 2000, Dr. B. stated that he had been unable to 
determine the exact etiology or date of onset of the 
veteran's neck problems.  In addition, while Dr. K. initially 
noted that the veteran had injured his neck in a 1976 bus 
accident, he later stated that it was "impossible to 
determine" which pathology was related to that event since 
the veteran again injured his neck in October 1995.  

To the contrary, Dr. F., in January 1996, stated that while 
the veteran reported injuring his neck in 1976 and 1983, he 
was asymptomatic until his October 1995 neck injury.  In 
addition, the April 2002 VA examiner opined that the 
veteran's cervical spine disorder was related to his 1996 
SEPTA accident and totally unrelated to active service. 

The Board finds that the conflicting opinions of Dr. B and 
Dr. K. are insufficient to grant service connection.  
38 C.F.R. § 3.102 (2002) provides that service connection may 
not be based on a resort to speculation or even remote 
possibility, and the Court has provided additional guidance 
as to this aspect of weighing medical opinion evidence.  See 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's 
statement that the veteran may have been having some symptoms 
of multiple sclerosis for many years prior to the date of 
diagnosis deemed speculative); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may 
or may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship).  

The Board additionally notes that Dr. B. and Dr. K. examined 
the veteran several years after his 1976 accident and when a 
medical opinion relies at least partially on an veteran's 
rendition of medical history, the Board is not bound to 
accept the medical conclusions offered, as they have no 
greater probative value than the facts alleged by the 
veteran.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
As such, service connection is also not warranted on a direct 
basis.  

To the extent that the veteran ascribes his current cervical 
spine disorder to active service or to his service-connected 
lumbosacral strain, it is now well established that a person 
without medical training, such as the veteran, is not 
competent to provide evidence on medical matters such as 
diagnosis or etiology of a claimed condition.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (19920; see also 
38 C.F.R. § 3.159(a) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran's cervical spine disorder is 
proximately due to, or the result of, his service-connected 
lumbosacral strain, or otherwise related to active service.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding the benefit of 
the doubt, but there is not such a state of equipoise of the 
positive evidence with the negative evidence to otherwise 
grant the veteran's claim.  The appeal is accordingly denied.




ORDER

Service connection for a cervical spine disorder is denied. 



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

